Citation Nr: 0025675	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-11 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for gastritis, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from March 1952 to June 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision of the 
Atlanta, Georgia Regional Office (VA) of the Department of 
Veteran's Affairs (VA).  However, as indicated by the title 
page of the decision, the veteran's case is currently under 
the jurisdiction of the St. Petersburg, Florida, RO.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran's gastritis is currently manifested by 
bloating, nausea, and abdominal pain, without evidence of 
multiple small eroded areas, dysphagia, pyrosis or 
regurgitation, arm or shoulder pain productive of 
considerable impairment of health.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
gastritis have not been satisfied.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 
3.951, 4.1, 4.2, 4.7, 4.10, 4.114, Code 7307, 7345 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, I note that the veteran has presented a well-
grounded claim with respect to an increased rating for the 
service-connected gastritis.  Cf. Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992) (where veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  That is, he has 
presented a claim that is plausible.  I am also satisfied 
that all appropriate development has been accomplished and 
that VA has no further duty to assist the veteran.  All 
relevant facts have been properly developed.  The recent 
examinations provide sufficient information to rate the 
disability in accordance with the applicable rating code.  No 
further assistance to the veteran is required to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  Evaluations are based upon a lack 
of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7.

In considering the severity of a disability it is essential 
to trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  In this case, service connection was established 
for hypertrophic gastritis in an October 1956 rating 
decision.  A 10 percent rating was assigned.  This is the 
veteran's current rating that has been in effect since June 
22, 1955.  Consequently, this rating is protected.  38 C.F.R. 
§ 3.951.  

The veteran reports that he suffers from constant gnawing 
pain in the stomach with ever-present nausea.  Furthermore, 
he reports that his condition interferes with his normal 
daily activities.  An upper gastrointestinal (UGI) series 
accomplished in February 1998 for a history of gastritis 
revealed no abnormality of the stomach, duodenum or 
visualized small bowel.  A barium swallow revealed a possible 
hiatal hernia.  There was no evidence of active ulcer 
disease.  

The report of the VA examination conducted in June of that 
year shows that the veteran presented complaints consisted of 
persistent mild nausea and bloating feeling approximately one 
hour after eating.  He indicated that the use of anti-
inflammatory medication for his other medical conditions, 
aggravated his gastrointestinal symptoms.  Abdominal 
examination revealed normal bowel sounds with no evidence of 
tenderness of the abdomen or organomegaly.  The recorded 
diagnosis included in pertinent part chronic dyspepsia, 
aggravated by nonsteroidal anti-inflammatory drugs.  No 
evidence of chronic peptic ulcer disease on recent upper GI 
series.  

A 10 percent rating for chronic hypertrophic gastritis 
requires small nodular lesions and symptoms.  The next higher 
evaluation of 30 percent requires chronic disability with 
multiple small eroded areas.  38 C.F.R. § 4.114, Code 7307.  
As noted above, the most recent GI evaluations have been 
normal.  

The veteran also has been evaluated under the provisions of 
38 C.F.R. § 4.114, Code 7346 that pertains to a hiatal 
hernia.  A 10 percent rating is applicable for two or more 
symptoms for the 30 percent evaluation.  A 30 percent 
evaluation requires persistent recurrent epigastric distress 
with dysphagia, pyrosis, and regurgitation, accompanied by 
substernal, arm or shoulder pain productive of considerable 
impairment of health.  "Dysphagia" is difficulty in 
swallowing.  Dorland's Illustrated Medical Dictionary, 517 
(28th ed. 1994).  "Pyrosis" is defined as heartburn.  
Dorland's Illustrated Medical Dictionary, 1397 (28th ed. 
1994).  

In the veteran's case, although he has described persistent 
gastrointestinal distress, pain and nausea, he has not 
reported having difficulty swallowing, regurgitation, arm or 
shoulder pain or considerable impairment of health.  As a 
consequence, the preponderance of the evidence is against a 
higher evaluation on these bases.  

In the December 1999 informal hearing presentation, the 
veteran's representative presented an alternate argument, 
stating that VA should consider pain and related functional 
loss in its rating of the service-connected gastritis.  
Reference was made to the holdings of Ferraro v. Derwinski, 1 
Vet. App. 326; Martin v. Derwinski, 1 Vet. App. 411; and 
Payne v. Derwinski, 1 Vet. App. 85.  These decision, in 
essence, pertain to the consideration of functional loss due 
to pain.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter the 
Court) has held that the Board must consider the provisions 
of 38 C.F.R. § 4.40 regarding functional loss and 4.59 
pertaining to painful motion in order to determine a 
disability rating involving the musculoskeletal system.  
Hatlestad v. Derwinski, 1 Vet. App. 164, 167, 169 (1991).  
The cases that the representative has cited all pertain to 
musculoskeletal conditions. Ferraro involved the rating of a 
back disability; Martin and Payne involved the rating of a 
knee disability.  These decisions - and the regulations cited 
therein - do not apply to ratings under 38 C.F.R. § 4.114 for 
the digestive system.

In view of the foregoing, the preponderance of the evidence 
is against the claim for an increased rating for gastritis.  
The schedular rating of 10 percent is confirmed and 
continued.  

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  Consequently, the Board will 
consider whether this case warrants the assignment of an 
extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

The Board finds that the schedular evaluations in this case 
are not inadequate, and there is no evidence of an 
exceptional disability picture in this case.  Some degree of 
impairment of employment activities is conceivable inasmuch 
as the veteran has reported that he experiences nausea, 
bloating and abdominal pain.  He rated the pain at a 5 on a 
scale of one to ten.  He stated that on occasion, about once 
or twice a month, the pain was a 10.  Some palpable 
tenderness was noted on the most recent examination, in May 
1999.  While these symptoms have been considered, I note that 
an evaluation of 10 percent is of itself a recognition that 
the veteran's service-connected disability is productive of 
the degree of disablement described by the veteran.  In 
addition, veteran has not required any recent 
hospitalizations and has not demonstrated marked interference 
of his employment.  In view of the foregoing, consideration 
of an extraschedular rating is not appropriate at this time.  


ORDER

An increased evaluation for gastritis is denied.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

